Citation Nr: 0018137	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches, for the period from May 21, 1993 to 
May 17, 1998.

3.  Entitlement to an initial compensable rating for 
rhinitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for depressive disorder, for the period from May 21, 1993 to 
December 19, 1994.

5.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder, from December 20, 1994.

6.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a decompression injury incurred during a 
course of vocational rehabilitation under Chapter 31, Title 
38, United States Code.  


REPRESENTATION

Veteran represented by:	Timothy P. Fisher, Attorney at 
law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from December 1990 to 
May 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  

By July 1993 rating decision, the RO granted service 
connection for migraine headaches and assigned it an initial 
10 percent rating, effective May 21, 1993, the day following 
the date of the veteran's separation from active service.  In 
addition, the RO denied service connection for hypertension 
and mitral valve prolapse.  

The veteran duly appealed the RO determinations, including 
the initial 10 percent rating for migraine headaches.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In 
September 1994, the RO increased the rating for the veteran's 
migraine headaches to 30 percent, effective May 21, 1993.  
While an increased rating was granted, the issue of 
entitlement to a rating in excess of 30 percent for migraine 
headaches remained in appellate status, as the maximum 
schedular rating had not been assigned.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In July 1996, the veteran testified at a 
Board hearing at the RO with respect to the issues addressed 
in the July 1993 rating decision.  

By August 1996 rating decision, the RO addressed several 
additional claims the veteran had filed.  Specifically, the 
RO granted service connection for rhinitis and depressive 
disorder and assigned initial zero percent and 10 percent 
ratings, respectively.  In addition, the RO denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a decompression injury, claimed to have been incurred during 
vocational rehabilitation training under Chapter 31.  The 
veteran duly perfected an appeal with the RO determination, 
including the initial ratings assigned his rhinitis and 
depressive disorder.  See Fenderson, supra.  

In a January 1998 letter, the veteran withdrew his appeal of 
the issue of service connection for hypertension.  
Accordingly, the Board finds that such issue is no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (1998). 

By July 1998 rating decision, the RO increased the rating for 
the veteran's depressive disorder to 30 percent, effective 
December 20, 1994.  Also, the RO increased the rating for the 
veteran's migraine headaches to 50 percent, effective May 18, 
1998.  A 50 percent rating is the maximum schedular rating 
available for headaches.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999).  Given the procedural history of this case, 
however, complete adjudication of the veteran's claim for an 
increased initial rating for migraines would require 
consideration of the issue of entitlement to a rating in 
excess of 30 percent for the period from May 21, 1993, the 
effective date of the award of service connection, to May 17, 
1993, after which time the maximum schedular rating was 
assigned.  AB, supra.  

In addition, complete adjudication of the claim for an 
increased rating for depressive disorder would require an 
evaluation during two discrete time periods.  The first 
period extends from May 21, 1993, the effective date of the 
award of service connection, to December 19, 1994, after 
which time his depressive disorder was rated 30 percent 
disabling. The second period is from December 20, 1994.

Here, the Board notes that in subsequent letters to the RO 
and at a June 1999 hearing, the veteran's attorney appeared 
to indicate that the only issues on appeal which had not been 
"resolved" were the issues of service connection for mitral 
valve prolapse and entitlement to compensation under 38 
U.S.C.A. § 1151 for a decompression injury.  Based on the 
foregoing, it is unclear whether the veteran wishes to pursue 
his claims regarding increased ratings for migraine 
headaches, rhinitis, and depressive disorder.  As his appeal 
of these issues has not yet been expressly withdrawn in 
writing, the Board must presume that they remain on appeal, 
until specifically notified otherwise by the veteran or his 
representative.


REMAND

As noted above, in July 1996, the veteran testified at a 
personal hearing before a Member of the Board at the RO.  In 
June 2000, he was advised that he was entitled to an 
additional hearing because the Board member who conducted the 
July 1996 hearing was no longer employed by the Board.  38 
U.S.C.A. § 7102 (West 1991); 38 C.F.R. § 20.707 (1999).  
Later that month, he responded by signed statement indicating 
his desire to appear at a hearing before another member of 
the Board.

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
member of the Board at the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 1999).  
A copy of the notice of the scheduling of 
the hearing should be placed in the 
record, keeping in mind the 30-day 
advance notice requirement.  38 C.F.R. § 
19.76 (1999).  

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



